Citation Nr: 0704899	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  05-06 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a right heel stress 
fracture.

2.  Entitlement to service connection for a left heel stress 
fracture.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Entitlement to service connection for a mood disorder not 
otherwise specified, claimed as depression.

6.  Entitlement to service connection for a back condition.

7.  Entitlement to service connection for migraine headaches.



REPRESENTATION

Veteran represented by:	R.J. Mahlin, Esq.


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from December 1981 to 
February 1982 and from January 1983 to January 1986.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2004 rating decision by which the RO denied 
entitlement to the benefits sought herein.  

The issues of entitlement to service connection for 
sinusitis, PTSD, a mood disorder not otherwise specified 
claimed as depression, and for a back condition are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran is not shown to be suffering from a right 
heel stress fracture or from residuals thereof.

2.  The veteran is not shown to be suffering from a left heel 
stress fracture or from residuals thereof.

3.  Migraine headaches are not shown to be related to the 
veteran's active duty service.


CONCLUSIONS OF LAW

1.  A right heel stress fracture is not due to disease or 
injury that was incurred in active duty service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.655 
(2006).

2.  A left heel stress fracture is not due to disease or 
injury that was incurred in active duty service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.655 
(2006).  

3.  Migraine headaches are not due to disease or injury that 
was incurred in active duty service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
VCAA, a claimant must be provided notice of the evidentiary 
matters specified in statute and regulation before an initial 
unfavorable decision by the RO.  

In this case, in an April 2004 letter, the RO notified the 
veteran of the information and evidence needed to 
substantiate and complete her claims, and of what part of 
that evidence she was to provide and what part VA would 
attempt to obtain for her.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter also advised the veteran to identify any 
additional information that she felt would support her claims 
and to submit any evidence in her possession that pertained 
to her claims.  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).  

The Board acknowledges that the content of the VCAA notice 
provided to the veteran in this case may not have been 
sufficient to comply with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as interpreted by the 
Court in Dingess/Hartman.  The Board finds, however, that any 
such deficiency is harmless error and does not result in 
prejudice to the veteran.  For example, element (1), veteran 
status, has been clearly established and is not at issue in 
this case.  As explained above, the veteran has received 
appropriate notice as to elements (2) and (3).  With respect 
to elements (4) and (5), degree of disability and effective 
date, the Board finds that such matters are rendered moot in 
light of the Board's decision below.  The claims that are 
decided herein are denied, and no disability ratings or 
effective dates will be assigned.

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that to decide the appeal at this time would not be 
prejudicial to the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file as 
are post service VA and private medical records.  Social 
Security Administration (SSA) records related to her claim of 
entitlement to SSA disability benefits have also been 
associated with the claims file.  The veteran has not 
indicated any outstanding evidence that is relevant to the 
issues decided herein that has not already been associated 
with the claims file.  

Regarding VA medical examinations, the veteran was not 
provided an examination regarding her claimed migraine 
headaches.  As explained in the body of the decision, such 
examination is not required under VCAA.  

The veteran was scheduled for a VA examination of the feet 
that might have shed light on her claimed bilateral heel 
disabilities.  The veteran did not appear for the examination 
and failed to provide any reason with her lack of cooperation 
with VA.  The consequences of failing to report for a VA 
medical examination are described below.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.




Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence as to a claim is in 
approximate balance, thereby creating a reasonable doubt as 
to the merits of a claim, the claimant prevails.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.

Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. § 
3.655.

When the examination was scheduled in conjunction with any 
other original claim, a reopened claim for a benefit that was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Id.

Examples of "good cause" include, but are not limited to, 
the illness or hospitalization of the claimant, death of an 
immediate family member, etc.  Id.

Discussion

Right heel

The service medical records are silent regarding a stress 
fracture of the right heel.  In January 1981, a possible 
right ankle stress fracture was diagnosed.  In April 1985, 
blisters of the feet were diagnosed.  Just prior to 
separation from her second period of service, the veteran did 
not complain of any symptomatology associated with the right 
heel.

The post-service medical records do not reveal any right heel 
problems.

The RO scheduled a VA medical examination of the feet set to 
take place in September 2004.  Notice of the date and time of 
the examination was sent to the veteran in August 2004.  She 
failed to appear for the examination without providing any 
explanation for her absence.  Because good cause for failing 
to report for the VA medical examination has not been shown, 
the Board will decide this claim based on the evidence of 
record.  Id.

No injury to the right heel is apparent from the service 
medical records.  The Board acknowledges that right foot 
blisters may well have been located on the veteran's right 
heel.  There is no indication, however, that the blisters did 
not heal.  In any event, the veteran's claim is orthopedic in 
nature and does not appear to involve the in-service 
blisters.

No present disability of the right heel is noted in the 
record.  Because there is no apparent right heel disability, 
service connection for that claimed disability is denied.  
38 C.F.R. § 3.303; Degmetich, supra.  

Under the present circumstances there is no showing of a 
right heel disability without which service connection cannot 
be granted.  Id.  The preponderance of the evidence, 
moreover, is entirely against the claim because there is 
absolutely no evidence in the veteran's favor.  The benefit 
of the doubt rule, therefore, does not apply.  Ortiz, 274 
F.3d at 1365; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Left heel

In February 1982, there was slight tenderness on the dorsum 
of the left metatarsal arch.  The examiner's impression was 
of foot pain.  

In February 1983, the veteran complained of a sore left 
ankle.  The assessment was of muscle strain.  

In April 1983, the veteran apparently experienced left ankle 
and foot symptomatology when she "landed on foot wrong."

In April 1985, the veteran had blisters on her feet 
bilaterally.  

Just prior to separation, the veteran did not report any left 
heel problems.

The post-service medical records are silent as to the left 
heel.  

The RO scheduled a VA medical examination of the feet set to 
take place in September 2004.  Notice of the date and time of 
the examination was sent to the veteran in August 1984.  She 
failed to appear for the examination without providing any 
explanation for her absence.  Because good cause for failing 
to report for the VA medical examination has not been shown, 
the Board will decide this claim based on the evidence of 
record.  38 C.F.R. § 3.655.

No injury to the left heel is apparent from the service 
medical records.  The Board acknowledges that left foot 
blisters may well have been located on the veteran's left 
heel.  There is no indication, however, that the blisters did 
not heal.  In any event, the veteran's claim is orthopedic in 
nature and does not appear to involve the in-service 
blisters.  The record contains other complaints regarding the 
veteran's left lower extremity.  None pertain to the left 
heel.

No present disability of the left heel is noted in the 
record.  Because there is no apparent left heel disability, 
service connection for that claimed disability is denied.  
38 C.F.R. § 3.303; Degmetich, supra.  

Under the present circumstances there is no showing of a left 
heel disability without which service connection cannot be 
granted.  Id.  The preponderance of the evidence, moreover, 
is entirely against the claim because there is absolutely no 
evidence in the veteran's favor.  The benefit of the doubt 
rule, therefore, does not apply.  Ortiz, 274 F.3d at 1365; 
see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Migraine headaches 

The service medical records reveal no diagnosis of migraine 
headaches or any other type of headaches.  The post-service 
medical evidence reveals diagnoses of migraine headaches.  
The evidence, however, does not reflect a nexus between such 
migraine headaches and service.  As such, service connection 
for migraine headaches is denied.  38 C.F.R. § 3.303.

Normally, under VCAA, VA is required to seek a medical 
opinion to assist claimants in establishing claims for VA 
benefits.  38 U.S.C.A. § 5103A(d).  A medical opinion, 
however, need only be obtained if (1) there is competent 
evidence of a current disability, and (2) evidence that the 
disability or symptoms may be associated with service, but 
(3) the case does not contain sufficient medical evidence for 
the Secretary to make a decision on the claim.  Id.  

Because there is no demonstrated factual basis to relate the 
veteran's migraine headaches to service, a medical opinion 
regarding whether the veteran's headaches are directly 
related to service would be of no value in this case.  VA is 
not required to provide assistance if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).  

The service medical records reflect that the veteran did not 
have migraine headaches during service and the competent 
medical evidence indicates that migraine headaches did not 
exist until after service.  There is no competent medical 
evidence that migraine headaches are related to service.  
Therefore, the Board concludes that a preponderance of the 
evidence is against a finding that migraine headaches are 
related to service.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Service connection for a right heel stress fracture is 
denied.

Service connection for a left heel stress fracture is denied.

Service connection for migraine headaches is denied.


REMAND

The veteran failed to appear for a VA sinus examination 
scheduled in connection with her claim.  Normally, the claim 
would be decided based upon the evidence of record.  In the 
instant case, the veteran submitted a report from R.J. Ebke, 
M.D. containing an opinion that the veteran's sinusitis is 
related to service.  The Board cannot credit Dr. Ebke's 
statement because it is unclear where the information 
contained within it was obtained.  He indicates that "We 
have reviewed [the veteran's] VA and military health 
records."  Dr. Ebke's report appears to be based upon an 
examination by an allergist, Dr. K. Kinberg.  That report, 
however, was not included with the information submitted by 
the veteran, and the Board has no way of ascertaining Dr. 
Kinberg's conclusions and rationale.  Because sinusitis was 
assessed during service and the veteran has presented 
evidence of current sinusitis that is related to service, the 
veteran should be afforded another opportunity to appear for 
a VA sinus examination to determine the etiology of her 
current sinusitis.  The veteran is advised that her 
cooperation with VA is essential.  The Court has held that 
VA's duty to assist the veteran in developing the facts and 
evidence pertinent to a veteran's claim is not a one-way 
street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
It is the responsibility of veterans to cooperate with VA.  
See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).

Regarding the veteran's claim of entitlement to service 
connection for back disability, according to a July 2005 
report of Dr. Ebke, the veteran sought VA treatment for back 
problems shortly after separation from service.  The RO must 
associate with the claims file all VA clinical records from 
Kansas and Nebraska VA medical facilities dated from January 
1986 to January 1987.  Also, a July 1996 psychologist's 
report reflects that the veteran suffered a back injury in 
1987 pursuant to an automobile accident.  The RO should 
ascertain from the veteran where she received treatment 
following the accident and make reasonable efforts to obtain 
the related records.

The veteran has received psychiatric treatment at several 
facilities.  The records associated with such psychiatric 
treatment are not present in the claims file.  After 
obtaining the necessary release, the RO should obtain 
psychiatric records from:

Beatrice Community Hospital in Beatrice, Nebraska January 
1979 to December 1988.
Katy Clinic in Parsons, Kansas 1986.
Behavioral Medical Center in Parsons, Kansas August 1986 to 
November 1986.
Bryan Memorial Hospital in Lincoln, Nebraska August 1988.

Finally, the RO should apprise the veteran regarding 
disability ratings and effective dates as outlined by the 
Court in Dingess/Hartman.  

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Send the veteran a corrective VCAA 
notice that contains information regarding 
disability ratings and effective dates as 
mandated by the Court in Dingess/Hartman.  

2.  Schedule a VA sinus examination to 
determine whether the veteran suffers from 
sinusitis and, if so, for an opinion 
regarding the etiology of her sinusitis, 
including whether it is at least as likely 
as not that the veteran has currently 
manifested sinusitis that is related to 
her active service.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.  The examination report 
should indicate whether the claims file 
was reviewed.

3.  Associate with the claims file all VA 
clinical records from Kansas and Nebraska 
VA medical facilities dated from January 
1986 to January 1987

4.  Ask the veteran where she was treated 
following her 1987 automobile accident and 
associate those records with the claims 
file.  For non-VA records, the veteran 
should provide a release.  

5.  Obtain the requisite 
release and obtain psychiatric 
treatment records from:

*Beatrice Community Hospital 
in Beatrice, Nebraska January 
1979 to December 1988.
*Katy Clinic in Parsons, 
Kansas 1986. 
* Behavioral Medical Center in 
Parsons, Kansas August 1986 to 
November 1986.
*Bryan Memorial Hospital in 
Lincoln, Nebraska August 1988.

6.  After undertaking a review of the 
entire record to include all new evidence 
received and undertaking any other 
indicated development that is deemed 
necessary after the above actions are 
completed, the RO should readjudicate the 
claims in light of all the evidence of 
record.  If the benefits sought on appeal 
remain denied, the veteran and her 
representative should be provided with a 
supplemental statement of the case.  It 
must contain notice of all relevant 
actions taken on the claims, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal.  An 
appropriate period of time should be 
allowed for a response thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims 
that are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


